SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007, or oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 47 Hulfish Street, Suite 510, Princeton, New Jersey (Address of principal executive offices) Unleveraged Series: 22-2897229 Leveraged Series: 22-3722683 (IRS Employer Identification Number) 08542 (Zip Code) (609) 924-8868 (Registrant's telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer “ in Rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities and Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed y a court. Yes oNo o 2 MLM Index™ Fund Index to FORM 10Q June 30, 2007 PART I – FINANCIAL INFORMATION Item 1Financial Statements: Page Number Statements of Financial Condition as of June 30, 2007 (unaudited) and December 31, 2006 (audited) 4 Condensed Schedules of Investments as of June 30, 2007 (unaudited) and December 31, 2006 (audited) 5 Unaudited Interim Statements of Operations for the three months ended June 30, 2007 and 2006 and for the six months ended June 30, 2007 and 2006 6 Unaudited Interim Statements of Changes in Investors’ Interest for the six months ended June 30, 2007 and 2006 7-8 Unaudited Interim Statements of Cash Flows for the six months ended June 30, 2007 and 2006 9 Notes to Unaudited Interim Financial Statements 10 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3Quantitative and Qualitative Disclosures of Market Risk 19 Item 4Controls and Procedures 20 PART II – OTHER INFORMATION Item 1Legal Proceedings 21 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3Defaults Upon Senior Securities 21 Item 4Submission of Matters to a Vote of Security Holders 21 Item 5Other Information 21 Item 6Exhibits and Reports on Form 8-K 22 3 Item 1. Financial Statements. MLM Index™ Fund Interim Statement of Financial Condition As of June 30, 2007 (Unaudited) and December 31, 2006 (Audited) June 30, December31, 2007 2006 Assets Cash and cash equivalents $ 153,707,018 $ 233,557,725 Due from broker 7,060,045 10,291,250 Interest receivable 1,113,960 1,410,780 Other assets 1,267 1,267 Total assets $ 161,882,290 $ 245,261,022 Liabilities and investors’ interest Redemptions payable $ 4,551,681 $ 15,304,888 Brokerage commissions payable 98,160 188,387 Management fee payable 122,260 205,643 Accrued expenses 89,373 297,547 Subscriptions received in advance - 40,000 Total liabilities $ 4,861,474 $ 16,036,465 Investors’ interest $ 157,020,816 229,224,557 Total liabilities and investors’ interest $ 161,882,290 $ 245,261,022 See Notes to Unaudited Interim Financial Statements 4 MLM Index™ Fund Interim Condensed Schedules of Investments June 30, 2007 (Unaudited) Security Description Number of Contracts Unrealized Appreciation/(Depreciation) Percentage of Investors' Interest Futures Long Futures Contracts1 Financial 473 $ 1,391,336 0.89 % Commodity 1,067 (854,538 ) (0.54 ) 1,540 $ 536,798 0.35 Short Futures Contracts1 Financial 756 $ 900,450 0.57 Commodity 712 787,606 0.50 1,468 $ 1,688,056 1.07 Net unrealized appreciation on futures contracts $ 2,224,854 1.42 % December 31, 2006 (Audited) Security Description Number of Contracts Unrealized Appreciation Depreciation) Percentage of Investors Interest Futures Long Futures Contracts1 Financial 1,876 $ (1,753,990 ) (0.76 %) Commodity 1,533 (130,935 ) (0.06 ) 3,409 (1,884,925 ) (0.82 ) . Short Futures Contracts1 Financial 673 1,088,346 0.48 Commodity 1,631 3,239,152 1.41 2,304 4,327,498 1.89 Net unrealized appreciation on futures contracts $ 2,442,573 1.07 % See Notes to Unaudited Interim Financial Statements 1 All such amounts are included, net, in due from brokers on the statements of financial condition. 5 MLM
